FILED
                             NOT FOR PUBLICATION                            MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YAMIN TEDJA,                                     No. 09-73460

               Petitioner,                       Agency No. A096-226-729

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Yamin Tedja, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chawla v.

Holder, 599 F.3d 998, 1001 (9th Cir. 2010), and we deny the petition for review.

      The record does not compel the conclusion that Tedja established changed

circumstances to excuse his untimely asylum application. See 8 C.F.R. §

1208.4(a)(4). Accordingly, his asylum claim fails.

      Tedja’s claim for withholding of removal on the basis of his Chinese

ethnicity and Christian religion also fails. Substantial evidence supports the BIA’s

conclusion that Tedja has not demonstrated the harms he experienced in Indonesia

rise to the level of persecution. See Wakkary v. Holder, 558 F.3d 1049, 1059-60

(9th Cir. 2009) (beatings, robbery, and threats by mob did not compel a past

persecution finding). Further, substantial evidence supports the BIA’s conclusion

that Tedja did not show it is more likely than not he will be persecuted if he returns

to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003); Hakeem

v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (continued presence of similarly situated,

unharmed family members undermined future fear).

      Finally, Tedja does not raise any arguments in his opening brief regarding

the BIA’s denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259 (9th Cir. 1996) (issues not supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.


                                          2